





PEOPLES BANCORP INC.
Third Amended and Restated
2006 Equity Plan
The Peoples Bancorp Inc. 2006 Equity Plan was adopted on the 9th day of
February, 2006, by the Board and approved by the Shareholders on April 13, 2006.
Section 12.1 of the Peoples Bancorp Inc. 2006 Equity Plan was amended by the
Board on June 8, 2006. Section 5.7(b) of the Peoples Bancorp Inc. 2006 Equity
Plan was amended by the Board on February 8, 2007. The Peoples Bancorp Inc. 2006
Equity Plan was further amended and restated in the form of the Peoples Bancorp
Inc. Amended and Restated 2006 Equity Plan effective December 11, 2008. The
Peoples Bancorp Inc. Amended and Restated 2006 Equity Plan was amended and
restated in the form of the Peoples Bancorp Inc. Second Amended and Restated
2006 Equity Plan by the Board effective February 28, 2013 and approved by the
Shareholders on April 25, 2013. Section 2.36 of the Peoples Bancorp Inc. Second
Amended and Restated 2006 Equity Plan was amended by the Board on January 25,
2018. The Peoples Bancorp Inc. Second Amended and Restated 2006 Equity Plan is
hereby further amended and restated in the form of the Peoples Bancorp Inc.
Third Amended and Restated 2006 Equity Plan, subject to approval by the
Shareholders.
ARTICLE I
PURPOSE AND EFFECTIVE DATE
1.1    PURPOSE. The purpose of the Plan is to provide financial incentives for
selected Employees, Advisors and Non-Employee Directors, thereby promoting the
long-term growth and financial success of the Company by: (a) attracting and
retaining Employees, Advisors and Non-Employee Directors of outstanding ability;
(b) strengthening the Company’s capability to develop, maintain and direct a
competent management team; (c) providing an effective means for selected
Employees, Advisors and Non-Employee Directors to acquire and maintain ownership
of Company Stock; (d) motivating Employees to achieve long-range Performance
Goals and objectives; and (e) providing incentive compensation opportunities
competitive with peer financial institution holding companies.
1.2    EFFECTIVE DATE AND EXPIRATION OF PLAN. The Peoples Bancorp Inc. 2006
Equity Plan originally became effective on April 13, 2006. The Peoples Bancorp
Inc. Amended and Restated 2006 Equity Plan became effective on December 11,
2008. The Peoples Bancorp Inc. Second Amended and Restated 2006 Equity Plan
became effective on February 28, 2013. This Peoples Bancorp Inc. Third Amended
and Restated 2006 Equity Plan will become effective upon the approval hereof by
the Shareholders. Unless earlier terminated by the Board pursuant to Section
12.2, the Plan shall terminate on the tenth anniversary of the Third Restatement
Effective Date. No Award shall be made pursuant to the Plan after this
termination date, but Awards made prior to this termination date may extend
beyond that date. Notwithstanding the foregoing, no Incentive Stock Options may
be granted after February 22, 2028.





--------------------------------------------------------------------------------





ARTICLE II
DEFINITIONS
The following words and phrases, as used in the Plan, shall have the meanings
set forth in this Article II. When applying these definitions and any other
word, term or phrase used in the Plan, the form of any word, term or phrase will
include any and all of its other forms.
2.1    ADVISOR means any advisor who renders bona fide services to the Company
and/or one or more of the Subsidiaries as an advisory or marketing board member
and who is neither an Employee nor a director of the Company or any Subsidiary;
provided that the services rendered are not in connection with the offer or sale
of securities in a capital-raising transaction and do not directly or indirectly
promote or maintain a market for the Company’s securities.
2.2    AWARD means, individually or collectively, any Option, SAR, Restricted
Stock, Restricted Performance Stock, unrestricted Company Stock or Performance
Unit Award.
2.3    AWARD AGREEMENT means the written agreement between the Company and each
Participant that describes the terms and conditions of each Award. If there is a
conflict between the terms of the Plan and the Award Agreement, the terms of the
Plan will govern.
2.4    BOARD means the Board of Directors of the Company.
2.5    CAUSE with respect to any Participant, means: (a) gross negligence or
gross neglect of duties; or (b) commission of a felony or of a gross misdemeanor
involving moral turpitude in connection with the Participant’s employment or
service, as the case may be, with the Company or any of its Subsidiaries; or (c)
fraud, disloyalty, dishonesty or willful violation of any law, rule or
regulation or any significant policy of the Company or any of its Subsidiaries
committed in connection with the Participant’s employment or provision of
services, as the case may be; or (d) issuance of an order for removal of the
Participant by any agency which regulates the activities of the Company or any
of its Subsidiaries.
Any determination of “Cause” under the Plan shall be made by the Committee in
its sole discretion.
2.6    COMPANY means Peoples Bancorp Inc., an Ohio corporation.
2.7    COMPANY DIRECTOR means a non-employee member of the Board.
2.8    COMPANY STOCK means the Company’s common shares, without par value per
share.
2.9    CODE means the Internal Revenue Code of 1986, as amended or superseded
after the Effective Date, and any applicable rulings or regulations issued
thereunder.
2.10    COMMITTEE means the Compensation Committee of the Board or a
subcommittee thereof.
2.11    DISABILITY means: (a) with respect to an Incentive Stock Option,
“disabled” within the meaning of Section 22(e)(3) of the Code; (b) with respect
to any Award subject to Section 409A of the Code, “disabled” as defined under
Section 409A of the Code; and (c) with respect to any Award not described in
subsections (a) and (b) of this Section 2.11, a long-term disability as defined
by the Company’s or applicable Subsidiary’s group disability insurance plan, or
any successor plan that is applicable to such Participant at the time of his or
her Termination.
2.12    EFFECTIVE DATE means April 13, 2006, the date on which the Peoples
Bancorp Inc. 2006 Equity Plan was originally approved by the Shareholders.
2.13    EMPLOYEE means any person who, on any applicable date, is a common law
employee of the Company or of any Subsidiary. A worker who is classified as
other than a common law employee but who is subsequently reclassified as a
common law employee of the Company or of any Subsidiary for any reason and on
any basis will be treated as a





--------------------------------------------------------------------------------





common law employee only from the date that reclassification occurs and will not
retroactively be reclassified as an Employee for any purpose of the Plan.
2.14    EXCHANGE ACT means the Securities Exchange Act of 1934, as amended.
2.15    EXERCISE PRICE means the amount, if any, that a Participant must pay to
exercise an Award (other than an Option).
2.16    FAIR MARKET VALUE means, as of any specified date, an amount equal to
the reported closing price on the specified date of a share of Company Stock on
NASDAQ or any other established stock exchange or quotation system on which the
Company Stock is then listed or traded or, if no shares of Company Stock have
been traded on such date, the closing price of a share of Company Stock on
NASDAQ or such other established stock exchange or quotation system as reported
on the first day prior thereto on which shares of Company Stock were so traded.
If the preceding sentence does not apply, Fair Market Value shall be determined:
(a) with respect to Nonqualified Stock Options and SARs, by the Committee
through the reasonable application of a reasonable valuation method, taking into
account all information material to the value of the Company, that satisfies the
requirements of Treasury Regulation § 1.409A-1(b)(5); and (b) with respect to
any other Awards, in good faith by the Committee using other reasonable means.
2.17    FISCAL YEAR means the fiscal year of the Company, which is the period
beginning January 1 and ending on December 31.
2.18    GOOD REASON means (a) if the Participant has entered into a “Change in
Control Agreement” with the Company, the definition of good reason in the
Participant’s Change in Control Agreement with the Company, and (b) if no such
agreement exists, without the Participant's express written consent, after
written notice to the Board, and after a thirty (30) day opportunity for the
Board to cure, the continuing occurrence of any of the following events:
(i)    The assignment to the Participant of any material duties or
responsibilities inconsistent with the Participant's position(s), or a change in
the Participant's reporting responsibilities, title(s), or office(s), or any
removal of the Participant from or any failure to re-elect the Participant to
any of such position(s), except in connection with the Participant's Termination
for Cause, Disability, Retirement, or as a result of the Participant's death;
(ii)    A reduction by the Company or any of its Subsidiaries in the
Participant's base salary;
(iii)    The taking of any action by the Company or any of its Subsidiaries
which would adversely affect the Participant's participation in or materially
reduce the Participant's benefits under any benefit plans, or the failure by the
Company or its Subsidiaries, as applicable, to provide the Participant with the
number of paid vacation days to which the Participant is then entitled on the
basis of years of service with the Company and its Subsidiaries in accordance
with the Company's normal vacation policy in effect on the Third Restatement
Effective Date; or
(iv)     The Company or one of its Subsidiaries directing the Participant to be
reassigned to an office location fifty (50) miles or more from the current
office location of the Participant except for required travel on Company or
Subsidiary business to an extent substantially consistent with the Participant's
present business travel obligations or, in the event the Participant consents to
any relocation, the failure by the Company or one of its Subsidiaries, as
applicable, to pay (or reimburse the Participant) for all reasonable moving
expenses incurred by the Participant relating to a change of the Participant's
principal residence in connection with such relocation and to indemnify the
Participant against any loss realized on the sale of the Participant's principal
residence in connection with any such change of residence.





--------------------------------------------------------------------------------







2.19    INCENTIVE STOCK OPTION means an option within the meaning of Section 422
of the Code.
2.20    NON-EMPLOYEE DIRECTOR means either a Company Director or a Subsidiary
Director.
2.21    NONQUALIFIED STOCK OPTION means an option granted under the Plan other
than an Incentive Stock Option.
2.22    OPTION means either a Nonqualified Stock Option or an Incentive Stock
Option, in each case to purchase Company Stock.
2.23    OPTION PRICE means the price at which Company Stock may be purchased
under an Option.
2.24    PARTICIPANT means an Employee, an Advisor or a Non-Employee Director to
whom an Award has been made under the Plan.
2.25    PERFORMANCE GOALS means goals established by the Committee pursuant to
Section 4.5.
2.26    PERFORMANCE PERIOD means a period of time over which performance is
measured.
2.27    PERFORMANCE UNIT means the unit of measure determined under Article IX
by which is expressed the value of a Performance Unit Award.
2.28    PERFORMANCE UNIT AWARD means an Award granted under Article IX.
2.29    PERSONAL REPRESENTATIVE means the person or persons who, upon the death,
Disability, or incompetency of a Participant, shall have acquired, by will or by
the laws of descent and distribution or by other legal proceedings, the right to
exercise an Option or an SAR or the right to any Restricted Stock Award or any
Performance Unit Award theretofore granted or made to such Participant.
2.30    PLAN means the Peoples Bancorp Inc. Third Amended and Restated 2006
Equity Plan.
2.31    PREDECESSOR PLANS means the Peoples Bancorp Inc. 2002 Stock Option Plan,
as amended, the Peoples Bancorp Inc. 1998 Stock Option Plan, the Peoples Bancorp
Inc. 1995 Stock Option Plan and the Amended and Restated Peoples Bancorp Inc.
1993 Stock Option Plan.
2.32    RESTRICTED PERFORMANCE STOCK means Company Stock subject to Performance
Goals.
2.33    RESTRICTED STOCK means Company Stock subject to the terms and conditions
provided in Article VI and includes Restricted Performance Stock.
2.34    RESTRICTED STOCK AWARD means an Award granted under Article VI.
2.35    RESTRICTION PERIOD means a period of time determined under Section 6.2
during which Restricted Stock is subject to the terms and conditions provided in
Section 6.3.
2.36    RETIREMENT means: (a) in the case of any Award made under the Plan prior
to January 25, 2018, a Termination by a Participant other than due to death or
Disability on or after attaining 65 years of age and with at least 10 years of
service with the Company or any Subsidiary; and (b) in the case of any Award
made under the Plan on or after January 25, 2018, a Termination by a Participant
other than due to death or Disability on or after attaining 62 years of age and
with at least five years of service with the Company or any Subsidiary.
2.37    SAR means a stock appreciation right granted under Section 5.7.





--------------------------------------------------------------------------------





2.38    SHAREHOLDERS mean the shareholders of the Company.
2.39    SUBSIDIARY means any corporation or other entity that is under common
control with the Company, as determined under Sections 414(b) and (c) of the
Code, but modified as permitted by Section 409A of the Code.
2.40    SUBSIDIARY DIRECTOR means a non-employee member of the board of
directors of a Subsidiary who is not also a Company Director.
2.41    TERMINATION means a “separation from service” as defined under Section
409A of the Code.
2.42    THIRD RESTATEMENT EFFECTIVE DATE means the date the Plan is approved by
the Shareholders.
ARTICLE III
ADMINISTRATION
3.1    COMMITTEE TO ADMINISTER. The Plan shall be administered by the Committee,
in accordance with its Charter, as amended from time to time by the Board;
provided, however, that the Board has the authority to grant Awards to Company
Directors.
3.2    POWERS OF COMMITTEE.
(a)    The Committee and the Board shall have full power and authority to
interpret and administer the Plan and to establish and amend rules and
regulations for its administration. Any action or decision by the Board or the
Committee shall be final, binding and conclusive with respect to the
interpretation of the Plan and any Award made under it.
(b)    Subject to the provisions of the Plan, the Committee or the Board, as the
case may be, shall have authority, in its discretion, to determine those
Employees, Advisors and Non-Employee Directors who shall receive an Award; the
time or times when any such Award shall be made; the vesting schedule, if any,
for the Award; and the type of Award to be granted, the number of shares of
Company Stock to be subject to each Option, each SAR, and each Restricted Stock
Award, the value of each Performance Unit and all other terms and conditions of
any Award.
(c)    The Committee or the Board, as the case may be, shall determine and set
forth in an Award Agreement the terms of each Award, including such terms,
restrictions, and provisions as shall be necessary to cause certain Options to
qualify as Incentive Stock Options. The Committee or the Board, as the case may
be, may correct any defect or supply any omission or reconcile any inconsistency
in the Plan or in any Award Agreement, in such manner and to the extent the
Committee or the Board, as appropriate, shall determine in order to carry out
the purposes of the Plan. The Committee or the Board, as the case may be, may,
in its discretion, accelerate (i) the date on which an Option or an SAR may be
exercised, (ii) the date of termination of the restrictions applicable to a
Restricted Stock Award, or (iii) the end of a Performance Period under a
Performance Unit Award, if the Committee or the Board, as appropriate,
determines that to do so will be in the best interests of the Company and the
Participants in the Plan. Notwithstanding the foregoing, the Committee shall not
exercise any discretion with respect to an Award that is intended to qualify as
performance-based compensation under Section 162(m) of the Code that would cause
the Employee to whom the Award was made to receive more than would otherwise
have been paid or receivable under the Performance Goals in respect of the Award
established pursuant to Section 162(m) of the Code.
ARTICLE IV
AWARDS
4.1    AWARDS. Awards under the Plan shall consist of Incentive Stock Options,
Nonqualified Stock Options, SARs, Restricted Stock, Restricted Performance
Stock, unrestricted Company Stock and Performance Units. All Awards shall be
subject to the terms and conditions of the Plan and to such other terms and
conditions consistent with the Plan as the Committee or the Board, as the case
may be, deems appropriate. Awards under a particular Article or Section of





--------------------------------------------------------------------------------





the Plan need not be uniform and Awards under two or more Articles or Sections
may be combined in one Award Agreement. Any combination of Awards may be granted
at one time and on more than one occasion to the same Employee, Advisor or
Non-Employee Director. Awards of Performance Units and Restricted Performance
Stock shall be earned solely upon attainment of Performance Goals and the
Committee shall have no discretion to increase the amounts to be received or
paid under such Awards.
4.2    ELIGIBILITY FOR AWARDS. An Award may be made to any Employee or Advisor
selected by the Committee. In making this selection and in determining the form
and amount of the Award, the Committee may give consideration to the functions
and responsibilities of the respective Employee and/or Advisor, his or her
present and potential contributions to the success of the Company or any of its
Subsidiaries, the value of his or her services to the Company or any of its
Subsidiaries, and such other factors deemed relevant by the Committee.
Non-Employee Directors are eligible to receive Awards pursuant to Article VII.
4.3    SHARES AVAILABLE UNDER THE PLAN.
(a)    The Company Stock to be offered under the Plan pursuant to Options, SARs,
Performance Unit Awards, Restricted Performance Stock, Restricted Stock and
unrestricted Company Stock Awards must be (i) Company Stock previously issued
and outstanding and reacquired by the Company or (ii) authorized but unissued
Company Stock not reserved for any other purpose. Subject to adjustment under
Section 12.1, the number of shares of Company Stock that may be issued under the
Plan on or after the Third Restatement Effective Date (the “Section 4.3 Limit”)
will be 500,000 shares of Company Stock plus (i) the number of shares of Company
Stock attributable to Awards that are outstanding immediately prior to the
approval of the Plan by the Shareholders on the Third Restatement Effective
Date, and (ii) the number of shares of Company Stock that were authorized to be
issued under the Plan immediately prior to the approval of the Plan by the
Shareholders on the Third Restatement Effective Date but that were not subject
to an outstanding Award immediately prior to such approval.
(b)    The maximum number of shares of Company Stock that may be issued subject
to Incentive Stock Options is 500,000, subject to adjustment under Section 12.1.
(c)    The Section 4.3 Limit shall not have counted against it: (i) shares of
Company Stock subject to an Award granted under the Plan which Award for any
reason on or after the Third Restatement Effective Date terminates by
expiration, forfeiture, cancellation or otherwise without having been exercised
or paid; and (ii) shares of Company Stock withheld from an Award that is not an
Option or SAR, or tendered by a Participant to the Company, in either case to
satisfy a Participant’s tax withholding obligations in connection with that
Award.
The Section 4.3 Limit shall have counted against it: (iii) the number of shares
of Company Stock subject to an Option or SAR which is equal to the number of
shares of Company Stock tendered by a Participant to the Company to satisfy the
Participant’s tax withholding obligations or to pay the Option Price of such
Option or the Exercise Price of such SAR, as applicable; (iv) the number of
shares of Company Stock withheld from any Option or SAR to satisfy a
Participant’s tax withholding obligations or to pay the Option Price of such
Option or the Exercise Price of such SAR; (v) if an SAR is settled in whole or
in part by the issuance of shares of Company Stock, the number of shares of
Company Stock which represents the difference between (A) the number of shares
of Company Stock which remain subject to such SAR on the date of such settlement
and (B) the number of shares of Company Stock actually issued upon settlement of
such SAR; or (vi) the number of shares of Company Stock subject to an Option
which is equal to the number of shares of Company Stock acquired by the Company
on the open market using the cash proceeds received by the Company from the
exercise of such Option; provided, however, that such number of shares of
Company Stock shall in no event be greater than the number which is determined
by dividing (A) the amount of cash proceeds received by the Company from the
Participant upon the exercise of such Option by (B) the Fair Market Value of a
share of the Company Stock on the date of exercise of such Option.
(d)    No awards shall be granted under any Predecessor Plan on and after April
13, 2006.
4.4    LIMITATION ON AWARDS. All of the limitations set forth in this Section
4.4 are subject to adjustment under Section 12.1.





--------------------------------------------------------------------------------





The maximum aggregate dollar value of, and the maximum number of shares of
Company Stock subject to, Restricted Stock and Performance Units that may be
granted to any one Employee or Advisor with respect to a Performance Period or a
Restriction Period may not exceed the lesser of $550,000 or 100,000 shares of
Company Stock for each Fiscal Year included in such Performance Period or such
Restriction Period.
The maximum number of shares of Company Stock subject to Options or SARs that
may be granted to any one Participant in any one Fiscal Year shall not exceed
100,000.
The maximum aggregate dollar value of any Award(s) that may be granted to any
one Non-Employee Director in any one Fiscal Year shall not exceed $150,000.
4.5    GENERAL PERFORMANCE GOALS.
(a)    Performance Goals relating to the payment or vesting of an Award that is
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code will be comprised of one or more of the following performance criteria
as the Committee may deem appropriate:
•
Earnings per share (actual or targeted growth);

•
Net income after capital costs;

•
Net income (before or after taxes);

•
Return measures (including, but not limited to, return on average assets,
risk-adjusted return on capital, return on average equity, pre-provision net
revenue, or return on tangible common equity);

•
Efficiency ratio;

•
Full-time equivalency control;

•
Stock price (including, but not limited to, growth measures, share price
appreciation, or total shareholder return);

•
Non-interest income compared to net interest income ratio;

•
Expense targets (including, but not limited to, reduction in or maintenance of
non-interest expense);

•
Operating efficiency;

•
Economic value added or EVA(R);

•
Credit quality measures;

•
Customer satisfaction measures;

•
Loan growth;

•
Deposit growth;

•
Net interest margin;

•
Fee income;

•
Operating expense;

•
Balance sheet measures including assets, loans, charge-offs, loan loss reserves,
non-performing assets, deposits, asset quality levels, and investments;

•
Balance sheet management;

•
Fair market value of shares of Company Stock;

•
Interest income;

•
Investment management;

•
Maintenance or improvement of net interest income;

•
Market capitalization;

•
Market share;

•
Non-interest income growth;

•
Pretax income;

•
Productivity ratios;

•
Reduction or maintenance in non-interest expense;

•
Revenues;






--------------------------------------------------------------------------------





•
Risk management measures including interest-sensitivity gap levels, regulatory
compliance, satisfactory internal or external audits, and financial ratings;

•
Shareholder returns;

•
Share price appreciation; and

•
Tangible common equity.



(b)    For any Awards not intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee may establish
Performance Goals based on the performance criteria listed in Section 4.5(a) or
other performance criteria as it deems appropriate.
(c)    Any of the performance criteria listed in Section 4.5(a) may be applied
solely with reference to the Company and/or any Subsidiary or relatively between
the Company and/or any Subsidiary and one or more unrelated entities. In
addition, different performance criteria may be applied to individual
Participants or to groups of Participants and, as specified by the Committee,
may be based on results achieved (i) separately by the Company or any
Subsidiary, (ii) any combination of the Company and the Subsidiaries or (iii)
any combination of business units or divisions of the Company and the
Subsidiaries.
(d)    With respect to each Performance Period, the Committee shall establish
the Performance Goals in writing no later than the earlier of (i) 90 days after
the beginning of the Performance Period or (ii) expiration of 25 percent of the
Performance Period.
(e)    Except as otherwise provided in the Plan or the Award Agreement, as of
the end of each Performance Period, the Committee shall certify in writing the
extent to which a Participant has or has not met the Participant’s Performance
Goal(s). To the extent consistent with Section 162(m) of the Code, Performance
Goals may be calculated without regard to extraordinary items or adjusted, as
the Committee deems equitable, in recognition of unusual or non-recurring events
affecting the Company and/or its Subsidiaries or changes in applicable tax laws
or accounting principles.


(f)    To the extent permitted under Section 162(m) of the Code, if applicable,
the Committee shall make (i) appropriate adjustments to performance criteria to
reflect the effect on any performance criteria of any stock dividend or stock
split affecting Company Stock, recapitalization, merger, consolidation,
combination, spin-off, distribution of assets to Shareholders, exchange of
shares or similar corporate change and (ii) similar adjustments to any portion
of performance criteria that is not based on Company Stock but which is affected
by an event having an effect similar to those just described.
ARTICLE V
OPTIONS AND STOCK APPRECIATION RIGHTS
5.1    AWARD OF OPTIONS. The Committee may, from time to time, and on such terms
and conditions as the Committee may prescribe, award: (a) Incentive Stock
Options, subject to Section 5.5, to any eligible Employee of the Company (or any
subsidiary or parent corporation within the meaning of Sections 424(e) and
424(f) of the Code); and (b) Nonqualified Stock Options to any Employee or
Advisor.
5.2    PERIOD OF OPTION.
(a)    An Option granted under the Plan shall be exercisable only in accordance
with the vesting schedule approved by the Committee. The Committee may in its
discretion prescribe additional conditions, restrictions or terms on the vesting
of an Option, including the full or partial attainment of Performance Goals
pursuant to Section 4.5. After the Option vests, the Option may be exercised at
any time during the term of the Option, in whole or in installments, as
specified in the related Award Agreement. Subject to Article X and except as
provided in Section 5.5, the term of each Option shall not be more than ten
years from the date of grant.





--------------------------------------------------------------------------------





(b)    Except as provided in Article X or as otherwise provided by the
Committee, a Participant may not exercise an Option unless such Participant is
then, and continually (except for sick leave, military service, or other
approved leave of absence) after the grant of the Option has been, an Employee
or Advisor.
5.3    AWARD AGREEMENT. Each Option shall be evidenced by an Award Agreement.
The Award Agreement shall specify whether the Option is intended to be an
Incentive Stock Option or a Nonqualified Stock Option.
5.4    OPTION PRICE, EXERCISE AND PAYMENT.
(a)    Except as provided in Section 5.5, the Option Price with respect to
Company Stock subject to each Option shall be determined by the Committee but
shall be a price not less than 100 percent of the Fair Market Value of Company
Stock at the date such Option is granted.
(b)    Vested Options may be exercised from time to time by giving written
notice to the Chief Financial Officer of the Company or the Secretary of the
Committee, or his or her designee, specifying the number of shares of Company
Stock to be purchased. The notice of exercise shall be accompanied by payment in
full of the Option Price in cash or the Option Price may be paid in whole or in
part through the transfer to the Company of shares of Company Stock in
accordance with procedures established by the Committee from time to time. In
addition, in accordance with the rules and procedures established by the
Committee for this purpose, an Option may also be exercised through a cashless
exercise procedure involving a broker or dealer, that affords a Participant the
opportunity to sell immediately some or all of the shares of Company Stock
underlying the exercised portion of the Option in order to generate sufficient
cash to pay the Option Price and/or to satisfy withholding tax obligations
related to the Option.
(c)    In the event such Option Price is paid, in whole or in part, with shares
of Company Stock, the portion of the Option Price so paid shall be equal to the
value, as of the date of exercise of the Option, of such shares. The value of
such shares shall be equal to the number of such shares multiplied by the Fair
Market Value of such shares on the trading day coincident with the date of
exercise of such Option (or the immediately preceding trading day if the date of
exercise is not a trading day). The Company shall not issue or transfer Company
Stock upon exercise of an Option until the Option Price is fully paid.
5.5    LIMITATIONS ON INCENTIVE STOCK OPTIONS. Each provision of the Plan and
each Award Agreement relating to an Incentive Stock Option shall be construed so
that each Incentive Stock Option shall be an incentive stock option as defined
in Section 422 of the Code, and any provisions of the Award Agreement that
cannot be so construed shall be disregarded. No Incentive Stock Option may be
granted to any Employee who, at the time of such grant, owns stock possessing
more than 10 percent of the total combined voting power of all classes of stock
of the Company (or any subsidiary or parent corporation within the meaning of
Sections 424(e) and 424(f) of the Code) unless: (a) the Option Price for such
Incentive Stock Option is at least 110 percent of the Fair Market Value of a
share of Company Stock on the date the Incentive Stock Option is granted; and
(b) such Incentive Stock Option may not be exercised more than five years after
it is granted. Notwithstanding anything in the Plan to the contrary, to the
extent required by the Code, the exercise of Incentive Stock Options granted
under the Plan shall be subject to the $100,000 calendar year limit as set forth
in Section 422 of the Code; provided that, to the extent any grant exceeds such
$100,000 calendar year limit, the portion of such granted Option in excess of
such limit shall be deemed a Nonqualified Stock Option in accordance with
Section 422 of the Code.
5.6    RIGHTS AND PRIVILEGES. A Participant shall have no rights as a
Shareholder with respect to any shares of Company Stock covered by an Option
until the issuance of such shares to the Participant.
5.7    AWARD OF SARs.
(a)    The Committee may, from time to time, and on such terms and conditions as
the Committee may prescribe, award SARs to any Employee and/or Advisor.
(b)    An SAR shall represent the right to receive payment of an amount equal
to: (i) the amount by which the Fair Market Value of one share of Company Stock
on the date of exercise of the SAR exceeds the Exercise Price;





--------------------------------------------------------------------------------





multiplied by (ii) the number of shares of Company Stock covered by the SAR.
Payment of the amount to which a Participant is entitled upon the exercise of an
SAR shall be made in cash, Company Stock, or partly in cash and partly in
Company Stock at the discretion of the Committee. The shares shall be valued at
their Fair Market Value on the date of exercise.
(c)    SARs awarded under the Plan shall be evidenced by an Award Agreement
between the Company and the Participant.
(d)    The Committee may prescribe conditions and limitations on the exercise of
any SAR. SARs may be exercised only when the Fair Market Value of a share of
Company Stock exceeds the Exercise Price. The Exercise Price under each SAR
shall be determined by the Committee but shall be a price not less than 100
percent of the Fair Market Value of Company Stock at the date such SAR is
granted.
(e)    An SAR shall be exercisable only by written notice to the Chief Financial
Officer of the Company or the Secretary of the Committee, or his or her
designee.
(f)    Subject to Article X, the term of each SAR shall not be more than ten
years from the date of grant.
To the extent not previously exercised, all SARs shall automatically be
exercised on the last trading day prior to their expiration, so long as the Fair
Market Value of a share of Company Stock exceeds the Exercise Price, unless
prior to such day the holder of an SAR instructs the Chief Financial Officer of
the Company or the Secretary of the Committee otherwise in writing.
(g)    Subject to Article X, each SAR shall expire on a date determined by the
Committee at the time of grant.
5.8     REPRICING. Except for adjustments made pursuant to Section 12.1 or
Section 12.2 of the Plan, in no event may the Board or the Committee, without
obtaining approval of the Shareholders: (a) amend the terms of an outstanding
Award to reduce the Option Price of an outstanding Option or the Exercise Price
of an outstanding SAR; (b) cancel an outstanding Option or SAR in exchange for
Options or SARs with an Option Price or Exercise Price, as applicable, that is
less than the Option Price or Exercise Price of the original Option or SAR; or
(c) cancel an outstanding Option or SAR with an Option Price or Exercise Price,
as applicable, which is above the current Fair Market Value of the Company Stock
in exchange for cash or other securities.
ARTICLE VI
RESTRICTED STOCK
6.1    AWARD OF RESTRICTED STOCK. The Committee may make a Restricted Stock
Award to any Employee and/or Advisor, subject to this Article VI and to such
other terms and conditions as the Committee may prescribe.
6.2    RESTRICTION PERIOD. At the time of making a Restricted Stock Award, the
Committee shall establish the Restriction Period applicable to such Award. The
Committee may establish different Restriction Periods from time to time and each
Restricted Stock Award may have a different Restriction Period, in the
discretion of the Committee. Restriction Periods, when established for a
Restricted Stock Award, shall not be changed except as permitted by Section 6.3.
6.3    OTHER TERMS AND CONDITIONS. Company Stock, when awarded pursuant to a
Restricted Stock Award, will be represented in a book entry account in the name
of the Participant who receives the Restricted Stock Award. The Participant
shall be entitled to receive dividends during the Restriction Period and shall
have the right to vote such Restricted Stock and shall have all other
Shareholder rights, with the exception that: (i) unless otherwise provided by
the Committee, in the case of Restricted Performance Stock, dividends which
would otherwise be received during the Restriction Period shall be accrued and
paid to the Participant in the same proportion and at the same time as the
underlying Restricted Performance Stock vests, if at all; (ii) unless otherwise
provided by the Committee, if any





--------------------------------------------------------------------------------





dividends are paid in shares of Company Stock, those shares will be subject to
the same restrictions as the shares of Restricted Stock with respect to which
they were issued; (iii) the Participant will not be entitled to delivery of any
stock certificate evidencing the Company Stock underlying the Restricted Stock
Award during the Restriction Period; (iv) the Company will retain custody of the
Restricted Stock during the Restriction Period; and (v) a breach of a
restriction or a breach of the terms and conditions established by the Committee
pursuant to the Restricted Stock Award will cause a forfeiture of the Restricted
Stock Award. The Committee may, in addition, prescribe additional restrictions,
terms, or conditions upon or to the Restricted Stock Award including the
attainment of Performance Goals in accordance with and as contemplated by
Section 4.5.
6.4    RESTRICTED STOCK AWARD AGREEMENT. Each Restricted Stock Award shall be
evidenced by an Award Agreement.
6.5    PAYMENT FOR RESTRICTED STOCK. Restricted Stock Awards may be made by the
Committee under which the Participant shall not be required to make any payment
for the Company Stock or, in the alternative, under which the Participant, as a
condition to the Restricted Stock Award, shall pay all (or any lesser amount
than all) of the Fair Market Value of the Company Stock, determined as of the
date the Restricted Stock Award is made. If the latter, such purchase price
shall be paid in cash as provided in the Award Agreement.
ARTICLE VII
AWARDS FOR NON-EMPLOYEE DIRECTORS
7.1    AWARDS TO NON-EMPLOYEE DIRECTORS. The Board shall determine all Awards to
Company Directors and the Committee shall determine all Awards to Subsidiary
Directors. The Board or the Committee, as the case may be, retains the
discretionary authority to make Awards to Non-Employee Directors and any type of
Award (other than Incentive Stock Options) may be granted to Non-Employee
Directors under the Plan. All such Awards shall be subject to the terms and
conditions of the Plan and to such other terms and conditions consistent with
the Plan as the Board or the Committee, as the case may be, deems appropriate.
7.2    NO RIGHT TO CONTINUANCE AS A DIRECTOR. None of the actions of the Company
in establishing the Plan, the actions taken by the Company, the Board, or the
Committee under the Plan, or the granting of any Award under the Plan shall be
deemed (i) to create any obligation on the part of the Board or the board of
directors of the applicable Subsidiary to nominate any Non-Employee Director for
reelection or (ii) to be evidence of any agreement or understanding, express or
implied, that the Non-Employee Director has a right to continue as a
Non-Employee Director for any period of time or at any particular rate of
compensation.
ARTICLE VIII
UNRESTRICTED COMPANY STOCK AWARDS FOR EMPLOYEES AND/OR ADVISORS
8.1    The Committee may make awards of unrestricted Company Stock to Employees
and/or Advisors on such terms and conditions as the Committee may prescribe.
ARTICLE IX
AWARD OF PERFORMANCE UNITS
9.1    AWARD OF PERFORMANCE UNITS. The Committee may award Performance Units to
any Employee and/or Advisor. Each Performance Unit shall represent the right of
a Participant to receive an amount equal to the value of the Performance Unit,
determined in the manner established by the Committee at the time of Award.
9.2    PERFORMANCE PERIOD. At the time of each Performance Unit Award, the
Committee shall establish, with respect to each such Award, a Performance Period
during which performance shall be measured. There may be more than one
Performance Unit Award in existence at any one time, and Performance Periods may
differ.





--------------------------------------------------------------------------------





9.3    PERFORMANCE GOALS. Performance Units shall be awarded to a Participant
and earned contingent upon the attainment of Performance Goals in accordance
with and as contemplated by Section 4.5.
9.4    PERFORMANCE UNIT VALUE. Each Performance Unit shall have a maximum dollar
value established by the Committee at the time of the Award. Performance Units
earned will be determined by the Committee in respect of a Performance Period in
relation to the degree of attainment of Performance Goals. The measure of a
Performance Unit may, in the discretion of the Committee, be equal to the Fair
Market Value of one share of Company Stock.
9.5    AWARD CRITERIA. In determining the number of Performance Units to be
granted to any Participant, the Committee shall take into account the
Participant’s responsibility level, performance, potential, cash compensation
level, other incentive awards, and such other considerations as it deems
appropriate.
9.6    PAYMENT.
(a)    Following the end of the applicable Performance Period, a Participant
holding Performance Units will be entitled to receive payment of an amount, not
exceeding the maximum value of the Performance Units, based on the achievement
of the Performance Goals for such Performance Period, as determined by the
Committee.
(b)    Awards may be paid in cash or Company Stock, or any combination thereof,
as determined by the Committee. Payment shall be made in a lump sum or in
installments at the discretion of the Committee and shall be subject to such
other terms and conditions as shall be determined by the Committee.
9.7    PERFORMANCE UNIT AWARD AGREEMENTS. Each Performance Unit Award shall be
evidenced by an Award Agreement.
ARTICLE X
GENERAL TERMINATION PROVISIONS
10.1    TERMINATION. Subject to Article XI and unless otherwise specified in the
applicable Award Agreement, the following provisions will govern the treatment
of a Participant’s outstanding Awards following a Participant’s Termination.
(a)    Unless otherwise provided by the Committee, if the Participant’s
Termination is due to Disability or Retirement, all of the Participant’s
outstanding Options, SARs or Restricted Stock shall become fully vested and, if
applicable, exercisable at the time and under the conditions, including
attainment of the Performance Goals, as such Options, SARs and Restricted Stock
would otherwise vest and become exercisable pursuant to the terms of the Award
Agreement; and any Options or SARs that are exercisable at the time of the
Participant’s Termination or become exercisable pursuant to this Section 10.1(a)
may be exercised by the Participant at any time before the earlier of (i) one
year after the date such Option or SAR became vested, or (ii) the expiration
date of the Award; provided, however, that an Option which is intended to
qualify as an Incentive Stock Option will only be treated as such to the extent
it complies with the requirements of Section 422 of the Code in respect of the
exercise of such Option. Upon the Participant’s Termination for any reason other
than death, Disability or Retirement, any Awards that are not vested and/or
exercisable on the date of such Termination will immediately terminate and be of
no further force and effect.
(b)    If the Participant Terminates for any reason other than (i) death, (ii)
Disability, (iii) Retirement or (iv) for Cause, such Participant’s outstanding
SARs or Options may be exercised at any time within three months after such
Termination, to the extent of the number of shares of Company Stock covered by
such Options or SARs which are exercisable (and have not yet been exercised) at
the date of such Termination; except that an Option or SAR shall not be
exercisable on any date beyond the expiration date of such Option or SAR.
(c)    Upon a Termination for Cause, any Options and any SARs held by the
Participant (whether or not then exercisable) shall expire and any rights
thereunder shall terminate immediately. Any non-vested Restricted Stock Awards
of such Participant shall immediately be forfeited and any rights thereunder
shall terminate.





--------------------------------------------------------------------------------





(d)    Unless otherwise provided by the Committee, upon a Termination due to the
Participant's death, all Options, SARs and Restricted Stock not subject to
Performance Goals shall immediately vest and, if applicable, become exercisable;
a portion of the Options, SARs and Restricted Stock subject to Performance
Goals, determined by multiplying the number of shares subject to such Options,
SARs and Restricted Stock by a fraction, the numerator of which is the number of
whole months elapsed during the Performance Period prior to the Participant's
death, and the denominator of which is the number of months in the Performance
Period, shall immediately vest; and any SARs and any Options that are then, or
become, exercisable may be exercised by the Participant's Personal
Representative at any time before the earlier of (i) one year after the
Participant's death, or (ii) the expiration date of the Award.
(e)    If a Participant who Terminates due to Retirement dies prior to
exercising all of his or her outstanding Options and SARs, then such Options and
such SARs may be exercised by the Participant’s Personal Representative at any
time before the earlier of (i) one year after the Participant’s death or (ii)
the expiration date of the Award; provided, however, that, an Option which is
intended to qualify as an Incentive Stock Option will only be treated as such to
the extent it complies with the requirements of Section 422 of the Code in
respect of the exercise of such Option.
(f)    Subject to Article XI, a Performance Unit Award shall terminate for all
purposes if the Participant Terminates at any time during the applicable
Performance Period, except as may otherwise be determined by the Committee.
Subject to Article XI, in the event that a Participant holding a Performance
Unit Terminates following the end of the applicable Performance Period but prior
to full payment according to the terms of the Performance Unit Award, the
Performance Unit Award shall terminate except when the Termination is due to
death, Disability or Retirement or as may otherwise be determined by the
Committee.
ARTICLE XI
CHANGE IN CONTROL OF THE COMPANY
11.1    CONTRARY PROVISIONS. Notwithstanding anything contained in the Plan to
the contrary, the provisions of this Article XI shall govern and supersede any
inconsistent terms or provisions of the Plan.
11.2    DEFINITION OF CHANGE IN CONTROL. For purposes of the Plan, Change in
Control shall mean a change in the ownership or effective control of the Company
or in the ownership of a substantial portion of the assets of the Company within
the meaning of Section 409A of the Code. For purposes of clarity, a Change in
Control shall mean:
(a)    A change in the ownership of the Company where any one person, or more
than one person acting as a group, acquires ownership of more than 50% of the
stock of the Company, measured based on the total fair market value or total
voting power of the stock of the Company;
(b)    A change in the effective control of the Company where any one person, or
more than one person acting as a group, acquires ownership of more than 30% of
the total voting power of the stock of the Company;
(c)    A change in the members of the Company’s Board, where a majority of the
directors are replaced during any 12 month period by directors whose appointment
or election is not endorsed by a majority of the members of the Company’s Board
before the date of the appointment or election; or
(d)    A change in the ownership of more than 40 percent of the total gross fair
market value of all of the assets of the Company’s assets immediately before
such acquisition or acquisitions.
For purposes of this Section, persons will not be considered to be acting as a
group solely because they purchase or own stock or assets of the Company at the
same time, or as a result of the same public offering. However, persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, purchase
or acquisition of assets, or similar business transaction with the Company.





--------------------------------------------------------------------------------





11.3    EFFECT OF CHANGE IN CONTROL ON CERTAIN AWARDS.
(a)    If the Company is not the surviving corporation following a Change in
Control, and the surviving corporation following such Change in Control or the
acquiring corporation (such surviving corporation or acquiring corporation is
hereinafter referred to as the “Acquiror”) does not assume the outstanding
Options, SARs, Restricted Stock, Restricted Performance Stock or Performance
Units or does not substitute equivalent equity awards relating to the securities
of such Acquiror or its affiliates for such outstanding Awards, then all
outstanding Options and SARs shall become immediately and fully exercisable and
all Restricted Stock Awards (other than Restricted Performance Stock Awards)
shall become fully vested and all restrictions will immediately lapse. In the
case of Restricted Performance Stock and Performance Units, the target payout
opportunities under all outstanding Awards of Restricted Performance Stock and
Performance Units shall be deemed to have been fully earned based on the target
level of performance being attained as of the effective date of the Change in
Control. In addition, the Board or its designee may, in its sole discretion,
provide for a cash payment to be made to each Participant for the outstanding
Restricted Stock, Restricted Performance Stock or Performance Units upon the
consummation of the Change in Control, determined on the basis of the Fair
Market Value that would be received in such Change in Control by the holders of
the Company’s securities relating to such Awards. Notwithstanding the foregoing,
any Option intended to be an Incentive Stock Option under Section 422 of the
Code shall be adjusted in a manner to preserve such status.
(b)    If the Company is the surviving corporation following a Change in
Control, or the Acquiror assumes the outstanding Options, SARs, Restricted
Stock, Restricted Performance Stock or Performance Units or substitutes
equivalent equity awards relating to the securities of such Acquiror or its
affiliates for such outstanding Awards, then all such outstanding Awards or such
substitutes therefor shall remain outstanding and be governed by their
respective terms and the provisions of the Plan.
(c)    If (i) a Participant is Terminated by the Company and its Subsidiaries
and/or the Acquiror, as applicable, without Cause or the Participant Terminates
for Good Reason within twenty-four (24) months following a Change in Control,
and (ii) the Company is the surviving corporation following such Change in
Control, or the Acquiror has assumed the outstanding Options, SARs, Restricted
Stock, Restricted Performance Stock or Performance Units or substituted
equivalent equity awards relating to the securities of such Acquiror or its
affiliates for such outstanding Awards, then all outstanding Options and SARs or
substituted equivalent equity awards shall become immediately and fully
exercisable and all outstanding Restricted Stock Awards (other than Restricted
Performance Stock Awards ) shall become fully vested and all restrictions will
immediately lapse. In the case of Restricted Performance Stock and Performance
Units, the target payout opportunities under all outstanding Awards of
Restricted Performance Stock and Performance Units shall be deemed to have been
fully earned based on the target level of performance being attained.
(d)    If (i) a Participant is Terminated by the Company and its Subsidiaries
and/or the Acquiror, as applicable, for Cause within twenty-four (24) months
following a Change in Control and (ii) the Company is the surviving corporation
following such Change in Control, or the Acquiror has assumed the outstanding
Options, SARs, Restricted Stock, Restricted Performance Stock, or Performance
Units or substituted equivalent equity awards relating to the securities of such
Acquiror or its affiliates for such Awards, then all outstanding Options and
SARs held by such Participant shall expire, and any non-vested outstanding
Restricted Stock, Restricted Performance Stock or Performance Units shall be
forfeited, and any and all rights under all such outstanding Awards shall
terminate immediately.
(e)    Outstanding Options or SARs as to which vesting is accelerated in
accordance with Section 11.3, may be exercised by the Participant following
Termination subject to the provisions of Article X; provided, however, that a
Participant whose Options or SARs become exercisable in accordance with Section
11.3(c) may exercise such Options or SARs at any time within one year after such
Termination, except that an Option or SAR shall not be exercisable in any event
on any date beyond the expiration date of such Option or SAR.
In the event of a Participant’s death after such Termination, the exercisability
of Options and SARs shall be treated in the same manner as that provided for
Termination due to Retirement in Section 10.1(f).
11.4    AMENDMENT OR TERMINATION. This Article XI shall not be amended or
terminated at any time if any such amendment or termination would adversely
affect the rights of any Participant under the Plan.





--------------------------------------------------------------------------------





ARTICLE XII
MISCELLANEOUS PROVISIONS
12.1    ADJUSTMENTS UPON CHANGES IN STOCK. In case of any reorganization,
recapitalization, reclassification, stock split, stock dividend, distribution,
combination of shares, merger, consolidation, rights offering, or any other
change in the corporate structure or shares of the Company, appropriate
adjustments shall be made by the Committee or the Board, as the case may be, (or
if the Company is not the surviving corporation in any such transaction, the
board of directors of the surviving corporation) in the aggregate number and
kind of shares subject to the Plan, and the number and kind of shares and the
Option Price per share subject to outstanding Options, the number and kind of
shares and the Exercise Price per share subject to outstanding SARs, or the
number and kind of shares which may be issued under outstanding Restricted Stock
Awards or pursuant to unrestricted Company Stock Awards. Appropriate adjustments
shall also be made by the Committee or the Board, as the case may be, in the
terms of any Awards under the Plan, subject to Article XI, to reflect such
changes and to modify any other terms of outstanding Awards on an equitable
basis. Any such adjustments made by the Committee or the Board pursuant to this
Section 12.1 shall be conclusive and binding for all purposes under the Plan.
Any adjustments made pursuant to this Section 12.1 shall be made consistent with
the requirements of Section 409A of the Code, to the extent applicable.
12.2    AMENDMENT, SUSPENSION, AND TERMINATION OF PLAN.
(a)    The Board may suspend or terminate the Plan or any portion thereof at any
time, and may amend the Plan from time to time in such respects as the Board may
deem advisable in order that any Awards thereunder shall conform to any change
in applicable laws or regulations or in any other respect the Board may deem to
be in the best interests of the Company; provided, however, that no such
amendment shall, without Shareholder approval, (i) except as provided in Section
12.1, increase the number of shares of Company Stock which may be issued under
the Plan, (ii) expand the types of awards available to Participants under the
Plan, (iii) materially expand the class of employees and/or advisors eligible to
participate in the Plan, (iv) materially change the method of determining the
Option Price of Options or the Exercise Price of SARs; (v) delete or limit the
provision in Section 5.8 prohibiting the repricing of Options and SARs; (vi)
extend the termination date of the Plan or (vii) be made to the extent that
Shareholder approval is required to satisfy any applicable laws or regulations
or the rules or standards of any securities exchange, market or other quotation
system on or through which the Company Stock is listed or traded. No such
amendment, suspension, or termination shall materially adversely alter or impair
any outstanding Options, SARs, shares of Restricted Stock, or Performance Units
without the consent of the Participant affected thereby.
(b)    The Committee may amend or modify any outstanding Options, SARs,
Restricted Stock Awards, or Performance Unit Awards in any manner to the extent
that the Committee would have had the authority under the Plan initially to
award such Options, SARs, Restricted Stock Awards, or Performance Unit Awards as
so modified or amended, including without limitation, to change the date or
dates as of which such Options or SARs may be exercised, to remove the
restrictions on shares of Restricted Stock, or to modify the manner in which
Performance Units are determined and paid. Notwithstanding the foregoing, any
amendment or modification of any Award shall be made in accordance with the
requirements of Section 409A of the Code, to the extent applicable.
(c)    Notwithstanding the other provisions of this Section 12.2, the Plan and
any Award Agreements may be amended without any additional consideration to
affected Participants to the extent necessary to comply with, or avoid penalties
under, Section 409A of the Code, even if those amendments reduce, restrict or
eliminate rights granted prior to such amendments.
12.3    NONUNIFORM DETERMINATIONS. The Committee’s (or, if applicable, the
Board’s) determinations under the Plan, including without limitation, (a) the
determination of the Employees, Advisors and Non-Employee Directors to receive
Awards, (b) the form, amount, and timing of any Awards, (c) the terms and
provisions of any Awards and (d) the Award Agreements evidencing the same, need
not be uniform and may be made by it selectively among Employees, Advisors
and/or Non-Employee Directors who receive, or who are eligible to receive,
Awards under the Plan, whether or not such Employees, Advisors and/or
Non-Employee Directors are similarly situated.





--------------------------------------------------------------------------------





12.4    GENERAL RESTRICTION. Each Award under the Plan shall be subject to the
condition that, if at any time the Committee shall determine that (a) the
listing, registration, or qualification of the shares of Company Stock subject
or related thereto upon NASDAQ or any other established stock exchange, market
or quotation system or under any state or federal law, (b) the consent or
approval of any government or regulatory body, or (c) an agreement by the
Participant with respect thereto, is necessary, then such Award shall not become
exercisable in whole or in part unless such listing, registration,
qualification, consent, approval, or agreement shall have been effected or
obtained free of any conditions not acceptable to the Committee.
12.5    NO RIGHT TO EMPLOYMENT. None of the actions of the Company in
establishing or maintaining the Plan, the actions taken by the Company, the
Board or the Committee under the Plan, or the granting of any Award under the
Plan shall be deemed (a) to create any obligation on the part of the Company or
any Subsidiary to retain any person in the employ of, or continue the provision
of services by any person to, the Company or any Subsidiary, or (b) to be
evidence of any agreement or understanding, express or implied, that the person
has a right to continue as an employee, or advisor for any period of time or at
any particular rate of compensation.
12.6    GOVERNING LAW. The provisions of the Plan shall take precedence over any
conflicting provision contained in an Award Agreement. All matters relating to
the Plan or to Awards granted hereunder shall be governed by and construed in
accordance with the laws of the State of Ohio without regard to the principles
of conflict of laws.
12.7    TRUST ARRANGEMENT. All benefits under the Plan represent an unsecured
promise to pay by the Company. The Plan shall be unfunded and the benefits
hereunder shall be paid only from the general assets of the Company resulting in
the Participants having no greater rights than the Company’s general creditors;
provided, however, nothing herein shall prevent or prohibit the Company from
establishing a trust or other arrangement for the purpose of providing for the
payment of the benefits payable under the Plan.
12.8    INDEMNIFICATION OF BOARD AND COMMITTEE. Indemnification of the members
of the Board and/or the members of the Committee shall be in accordance with the
Code of Regulations of the Company as amended by the Shareholders from time to
time.
12.9    NO IMPACT ON BENEFITS. Awards are not compensation for purposes of
calculating a Participant’s rights under any employee benefit plan that does not
specifically require the inclusion of Awards in calculating benefits.
12.10    BENEFICIARY DESIGNATION. Each Participant may name a beneficiary or
beneficiaries to receive or exercise any vested Award that is unpaid or
unexercised at the Participant’s death. Unless otherwise provided in the
beneficiary designation, each designation will revoke all prior designations
made by the same Participant, must be made on a form prescribed by the Committee
and will be effective only when filed in writing with the Committee. If a
Participant has not made an effective beneficiary designation, the deceased
Participant’s beneficiary will be the Participant’s surviving spouse or, if
none, the deceased Participant’s estate. The identity of a Participant’s
designated beneficiary will be based only on the information included in the
latest beneficiary designation form completed by the Participant and will not be
inferred from any other evidence.
12.11    TAX WITHHOLDING. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, the
minimum statutory amount to satisfy federal, state and local taxes required by
law or regulation to be withheld with respect to any taxable event arising as a
result of the Plan. With respect to withholding required upon any taxable event
arising as a result of an Award granted hereunder, a Participant may elect,
subject to the approval of the Committee, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold shares of
Company Stock having a Fair Market Value on the date the tax is to be determined
equal to the minimum statutory total tax that could be imposed on the
transaction. All such elections shall be irrevocable, made in writing and signed
by the Participant, and shall be subject to any restrictions or limitations that
the Committee, in its sole discretion, deems appropriate. Notwithstanding the
foregoing, subject to the approval of the Committee, the Participant may
authorize the Company to deduct or withhold a higher level of tax withholding.
12.12    SECTION 409A OF THE CODE. It is intended that the Plan comply with, or
be exempt from, Section 409A of the Code, as the case may be, and the Plan will
be interpreted, administered and operated consistent with this intent.





--------------------------------------------------------------------------------





Nothing herein shall be construed as an entitlement to or guarantee of any
particular tax treatment to any Participant. None of the Company, any
Subsidiary, the Board or the Committee shall have any liability to any person in
the event the Plan fails to comply with the requirements of Section 409A of the
Code at any time.
The Company may accelerate the time or schedule of a distribution to a
Participant at any time the Plan fails to meet the requirements of Section 409A
of the Code and the regulations promulgated thereunder. Such payment may not
exceed the amount required to be included in income as a result of the failure
to comply with the requirements of Section 409A of the Code.
12.13    CLAWBACK. Notwithstanding any other provisions in the Plan, any Award
which is subject to recovery under any law, governmental regulation or stock
exchange listing requirement, will be subject to such deductions and clawback as
may be required to be made pursuant to such law, governmental regulation or
stock exchange listing requirement (or any policy adopted by the Company whether
or not such adoption was pursuant to any such law, governmental regulation or
stock exchange listing requirement). For purposes of clarity, the Company may
clawback gains from Awards in the event of certain financial restatements.
12.14    TRANSFERABILITY. During a Participant’s lifetime, any Award may be
exercised only by the Participant or any guardian or legal representative of the
Participant, and the Award shall not be transferable except by will or the laws
of descent and distribution.
12.15    RESTRICTION ON PAYMENT OF DIVIDENDS OR DIVIDEND EQUIVALENTS. For
purposes of clarity, to the extent an Award under the Plan contains related
dividend or dividend equivalent rights, no dividends payable or accrued in
connection with such rights shall be paid to the Participant until the
restrictions on the Award to which such rights relate lapse and such accrued
dividends or dividend equivalents shall be forfeited to the extent that the
Participant forfeits the related Award.





